DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-26 are pending in this application.
Claims 5 and 17 are cancelled.
Claims 1-4, 6, 8, 12-16, 18, 20 and 24 are amended.
Claims 25-26 are newly added.
Claims 1-26 are presented for examination. 


Response to Amendments
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 13-16, 19-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dezorzi et al. (US Publication Number 2016/0083995 A1) in view of Tofilescu et al. (US Publication Number 2015/0127193 A1).
Regarding claim 1, Dezorzi teaches a method of activating a vehicle liftgate for use in a camera-based hands free power liftgate system, the method comprising (Dezorzi: Para. 0047; upon the user moving to the rear of the vehicle and being detected and authenticated there, the controller releases the latch and operates the drive mechanism to move the liftgate to its open position reads on activating a vehicle liftgate for use in a camera-based hands free power liftgate system).
Dezorzi doesn’t explicitly teach powering on the system in response to a message from a vehicle bus.
However, Dezorzi is deemed to disclose an equivalent teaching. Dezorzi includes a vehicle's internal communication bus wakes up when the key fob is within a predetermined distance or range from the vehicle as part of a passive entry passive 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have powered the system in order to initiate an operation of opening or closing the liftgate (Dezorzi: Para. 0051).
In the following limitations, Dezorzi teaches initializing the system; determining whether an approach is detected within an activation zone for a specified period of time (Dezorzi: Para. 0047, 0060, 0066, 0079; vehicle's internal communication bus wakes up reads on powering the system, motion activated operation system is activated, a fob is detected within a predetermined range reads on determining whether an approach is detected; the vehicle may then attempt to authenticate the user at the rear liftgate within a given amount of time following activation of the sensor reads on within an activation zone for a specified period of time). 
Dezorzi doesn’t explicitly teach on a condition that an approach is detected within the activation zone for the specified period of time, activating lights of a vehicle to signal that the system is ready for a gesture and determining whether a gesture is detected, wherein the approach is detected by a camera.
However Tofilescu, in the same field of endeavor, teaches on a condition that an approach is detected within the activation zone for the specified period of time, activating lights of a vehicle to signal that the system is ready for a gesture (Tofilescu: Para. 0028, 0030, 0032, 0034; PLGM will be awaken by the keyfob detection, and in turn will wake up the "smart" camera; the "smart" camera will turn on the laser diode and determining whether a gesture is detected, wherein the approach is detected by a camera (Tofilescu: Para. 0027, 0028, 0030, 0032, 0034; the system controls one or more light emitting diodes mounted in the wheel-well to indicate that the hands-free operation gesture has been received by the system, or an audible sound may be emitted; if the person steps on the image projected on the ground, the camera will detect the change on the projected pattern reads on  approach is detected by a camera system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Tofilescu into Dezorzi in order to use a touchless activation of the trunk lid when approaching the vehicle (Tofilescu: Para. 0003).
In the following limitations, Dezorzi teaches on a condition that a gesture is detected, activating a liftgate of the vehicle when a gesture is detected (Dezorzi: Para. 0047; the controller releases the latch and operates the drive mechanism to move the liftgate to its open position reads on activating a liftgate, waves his or her foot in the volume of the wheel-well proximate to a sensor, the sensor is activated reads on gesture is detected).
Regarding claim 2, Dezorzi teaches the method of claim 1, further comprising, on a condition that no gesture is detected, activating lights of the vehicle (Dezorzi: Para. 0079; controls a green light emitting diode mounted in or behind the rear quarter glass to indicate that the PEPS system is active reads on no gesture is detected, activating lights of the vehicle).
claim 3, Dezorzi teaches the method of claim 1, further comprising powering on the system when doors of the vehicle unlock (Dezorzi: Para. 0079; a fob is detected within a predetermined range or distance from the vehicle by the PEPS system. The vehicle's internal communications bus wakes up reads on powering on the system when there is a key approach).
	Regarding claim 4, Dezorzi teaches the method of claim 1, wherein the vehicle bus is activated when a key fob is in proximity to the vehicle (Dezorzi: Para. 0079; a fob is detected within a predetermined range or distance from the vehicle by the PEPS system. The vehicle's internal communications bus wakes up reads on the vehicle bus is activated when a key fob is in proximity to the vehicle).
Regarding claim 7, Dezorzi teaches the method of claim 1, wherein the gesture is a kick gesture (Dezorzi: Para. 0047; wave the foot reads on kick gesture).
Regarding claim 8, Dezorzi teaches the method of claim 1, wherein a liftgate warning chime indicates a successful gesture (Dezorzi: Para. 0069; the system controls one or more light emitting diodes mounted in the wheel-well to indicate that the hands-free operation gesture has been received by the system, or an audible sound may be emitted reads on liftgate warning chime indicates a successful gesture).
Regarding claim 9, Dezorzi teaches the method of claim 1, wherein the liftgate activating includes the liftgate opening (Dezorzi: Para. 0047; operates the drive mechanism to move the liftgate to its open position reads on liftgate opening).
Regarding claim 10, Dezorzi doesn’t explicitly teach the system enters a standby and ready to close state.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the system enter a standby mode in order to wait until an environment and a gesture criteria are met (Dezorzi: Para. 0068-0069).
Regarding claim 11, Dezorzi teaches the method of claim 1, wherein the liftgate activating includes the liftgate closing (Dezorzi: Para. 0043, 0047; step determination reads on liftgate activating, open or close the liftgate reads on the art being able to close the liftgate is the same manner that the system opens the liftgate.).
Regarding claim 13, Dezorzi teaches a method for use in a system, the method comprising (Dezorzi: Para. 0047; upon the user moving to the rear of the vehicle and being detected and authenticated there, the controller releases the latch and operates the drive mechanism to move the liftgate to its open position reads on activating a vehicle liftgate for use in a camera-based hands free power liftgate system).
Dezorzi doesn’t explicitly teach powering on the system in response to a vehicle’s doors unlock.
However, Dezorzi is deemed to disclose an equivalent teaching. Dezorzi includes a vehicle's internal communication bus wakes up when the key fob is within a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have powered the system in order to initiate an operation of opening or closing the liftgate (Dezorzi: Para. 0051).
In the following limitations Dezorzi teaches initializing the system; determining whether an approach is detected within an activation zone for a specified period of time (Dezorzi: Para. 0047, 0060, 0066, 0079; vehicle's internal communication bus wakes up reads on powering the system, motion activated operation system is activated, a fob is detected within a predetermined range reads on determining whether an approach is detected; the vehicle may then attempt to authenticate the user at the rear liftgate within a given amount of time following activation of the sensor reads on  within an activation zone for a specified period of time).
Dezorzi doesn’t explicitly teach on a condition that an approach is detected within the activation zone for the specified period of time, activating lights of the vehicle to signal that the system is ready for a gesture and determining whether a gesture is detected when an approach is detected, wherein the approach is detected by a camera system.
However Tofilescu, in the same field of endeavor, teaches on a condition that an approach is detected within the activation zone for the specified period of time, activating lights of the vehicle to signal that the system is ready for a gesture (Tofilescu: Para. 0028, 0030, 0032, 0034; PLGM will be awaken by the keyfob detection, and in turn will wake up the "smart" camera; the "smart" camera will turn on the laser diode which will project on the ground a light pattern) and determining whether a gesture is detected when an approach is detected, wherein the approach is detected by a camera system (Tofilescu: Para. 0027, 0028, 0030, 0032, 0034; the system controls one or more light emitting diodes mounted in the wheel-well to indicate that the hands-free operation gesture has been received by the system, or an audible sound may be emitted; if the person steps on the image projected on the ground, the camera will detect the change on the projected pattern reads on  approach is detected by a camera system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Tofilescu into Dezorzi in order to use a touchless activation of the trunk lid when approaching the vehicle (Tofilescu: Para. 0003).
In the following limitations Dezorzi teaches on a condition that a gesture is detected, activating a liftgate of the vehicle when a gesture is detected (Dezorzi: Para. 0047; the controller releases the latch and operates the drive mechanism to move the liftgate to its open position reads on activating a liftgate, waves his or her foot in the 
Regarding claim 14, Dezorzi teaches the method of claim 13, further comprising, on a condition that no gesture is detected activating lights of the vehicle (Dezorzi: Para. 0079; controls a green light emitting diode mounted in or behind the rear quarter glass to indicate that the PEPS system is active reads on no gesture is detected, activating lights of the vehicle).
Regarding claim 15, Dezorzi teaches the method of claim 13, further comprising: powering on the system in response to a bus message signal when a key fob is in proximity of a vehicle (Dezorzi: Para. 0079; a fob is detected within a predetermined range or distance from the vehicle by the PEPS system. The vehicle's internal communications bus wakes up reads on the vehicle bus is activated when a key fob is in proximity to the vehicle).
Regarding claim 16, Dezorzi teaches the method of claim 13, wherein a vehicle bus is activated when a key fob is in proximity to the vehicle (Dezorzi: Para. 0079; a fob is detected within a predetermined range or distance from the vehicle by the PEPS system. The vehicle's internal communications bus wakes up reads on the vehicle bus is activated when a key fob is in proximity to the vehicle).
Regarding claim 19, Dezorzi teaches the method of claim 13, wherein the gesture is a kick gesture (Dezorzi: Para. 0047; wave the foot reads on kick gesture).
Regarding claim 20, Dezorzi teaches the method of claim 13, wherein the liftgate warning chime indicates a successful gesture (Dezorzi: Para. 0069; the system controls one or more light emitting diodes mounted in the wheel-well to indicate that the hands-
Regarding claim 21, Dezorzi teaches the method of claim 13, wherein the liftgate activating includes the liftgate opening (Dezorzi: Para. 0047; operates the drive mechanism to move the liftgate to its open position reads on liftgate opening).
Regarding claim 22, Dezorzi doesn’t explicitly teach the system enters a standby and ready to close state.
However, Dezorzi is deemed to disclose an equivalent teaching. Dezorzi includes a step determining whether a gesture is detected. If the gesture criteria is not met, then the system goes into a sleep (standby) stage. From this state, the system periodically wakes-up to confirm the state of the environment around the vehicle (Dezorzi: Para. 0068, 0069, 0079). The sleep state of Dezorzi is being deemed as the system maintaining a standby state and periodically checking for the gesture that would close the liftgate. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the system enter a standby mode in order to wait until an environment and a gesture criteria are met (Dezorzi: Para. 0068-0069).
Regarding claim 23, Dezorzi teaches the method of claim 13, wherein the liftgate activating includes the liftgate closing (Dezorzi: Para. 0043, 0047; step determination reads on liftgate activating, open or close the liftgate reads on the art being able to close the liftgate is the same manner that the system opens the liftgate).


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dezorzi et al. (US pub 2016/0083995 A1) in view of Tofilescu et al. (US Publication Number 2015/0127193 A1) and in further view of Jawany et al. (US pub 2019/0256049 A1). 
Regarding claim 6, Dezorzi and Tofilescu don’t explicitly teach the vehicle lights are configured to flash when an approach is detected in the activation zone for the specified period of time.
However Jawany, in the same field of endeavor, teaches the vehicle lights are configured to flash when an approach is detected in the activation zone for the specified period of time (Jawany: Para. 0035-0036; visual alert using lights of the vehicle reads on teaches the vehicle lights are configured to flash; when one of the doors and/or liftgate of the vehicle has not been activated and/or touched within the threshold period of time reads on an approach is detected in the activation zone for the specified period of time).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Jawany into Dezorzi and Tofilescu in order to prime (activate) a camera that detect the operator’s authorizing action (Jawany: Para. 0011).
Regarding claim 18, Dezorzi and Tofilescu don’t explicitly teach wherein the vehicle lights are configured to flash when an approach is detected in the activation zone for the specified period of time.
However Jawany, in the same field of endeavor, teaches wherein the vehicle lights are configured to flash when an approach is detected in the activation zone for the specified period of time (Jawany: Para. 0035-0036; visual alert using lights of the vehicle reads on teaches the vehicle lights are configured to flash; when one of the doors and/or liftgate of the vehicle has not been activated and/or touched within the threshold period of time reads on an approach is detected in the activation zone for the specified period of time).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Jawany into Dezorzi and Tofilescu in order to prime (activate) a camera that detect the operator’s authorizing action (Jawany: Para. 0011).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dezorzi et al. (US pub 2016/0083995 A1) in view of Tofilescu et al. (US Publication Number 2015/0127193 A1) and in further view of Moenig et al. (US Publication Number 2016/0323484 A1). 
Regarding claim 12, Dezorzi and Tofilescu don’t explicitly teach the camera enters a sleep mode after the liftgate closes.
However Moenig, in the same field of endeavor, teaches the camera enters a sleep mode after the liftgate closes (Moenig: Para. 0119; the camera module is in the standby position, because the hatchback of the motor vehicle is latched reads on camera enters a sleep mode after the liftgate closes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Moenig into Dezorzi and Tofilescu in order to 
Regarding claim 24, Dezorzi and Tofilescu don’t explicitly teach the camera enters a sleep mode after the liftgate closes.
However Moenig, in the same field of endeavor, teaches the camera enters a sleep mode after the liftgate closes (Moenig: Para. 0119; the camera module is in the standby position, because the hatchback of the motor vehicle is latched reads on camera enters a sleep mode after the liftgate closes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Moenig into Dezorzi and Tofilescu in order to move the camera between a retracted standby position and an active extended position (Moenig: Para. 0002).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is objected to as being dependent upon a rejected base claim 13, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Response to Arguments
Applicant’s arguments, filed 18 February 2021, with respect to claims 1-24 rejection under 35 U.S.C. 103 have been considered but are not persuasive. 
Applicant argues that Dezorzi does not disclose claim 1’s “determining whether an approach is detected within an activation zone for a specified period of time.”
In response to the applicant’s arguments above, Dezorzi discloses the newly woken up sensors to attempt to authenticate the user at the rear liftgate within a given amount of time following the activation of the sensor (Dezorzi: Para. 0047). The system requires activation for a period of time to reduce the possibility of inadvertent activation from a passing object (Dezorzi: Para. 0047), therefore Dezorzi does disclose detecting an approach in an activation zone for a period of time.
Applicant next argues Tofilescu does not disclose claim 1’s “on a condition that an approach is detected within the activation zone for the specified period of time, activating lights of a vehicle to signal that the system is ready for a gesture.”
In response to the applicant’s arguments above, Tofilescu discloses the system will be awaken by the keyfob detection. The system will then wake up the smart camera that will project the light pattern on the ground for a predetermined period of time (Tofilescu: Para. 0028, 0030). Tofilescu discloses a wake up trigger and user authentication where if the user is not authenticated within a time period, the vehicle goes back to sleep (Tofilescu: Para. 0032, 0034).
Applicant next argues that “claims 2-4 and 7-11 are dependent upon claim 1, and the Applicant believes these claims are allowable over the cited references for the same reasons provided above.”

Applicant next argues that “claim 13, although different, is allowable for the same reasons provide above.”
In response to the applicant’s arguments above, claim 1 is still rejected under 103, therefore the similarly amended claim 13 is rejected for the same reasons. 
Applicant next argues that “claims 14-16 and 19-23 are dependent upon claim 13, and the Applicant believes these claims are allowable over the cited references for the same reasons provided above.”
In response to the applicant’s arguments above, claim 13 is still rejected under 103, therefore the dependent claims 13-16 and 19-23 are rejected based on their dependency on claim 13. 
Applicant next argues that “claim 6 is dependent upon claim 1 and claim 18 is dependent upon claim 13, and the Applicant believes these claims are allowable for the same reasons provided above, as Jawany fails to cure the deficiencies of Dezorzi and Tofilescu.” 
In response to the applicant’s arguments above, claims 1 and 13 are still rejected under 103, therefore the dependent claims 6 and 18 are rejected based on their dependency on claims 1 and 13. 
Applicant next argues that “claim 12 is dependent upon claim 24 and claim 18 is dependent upon claim 13, and the Applicant believes these claims are allowable for the 
In response to the applicant’s arguments above, claims 1 and 13 are still rejected under 103, therefore the dependent claims 12 and 24 are rejected based on their dependency on claims 1 and 13. 
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Dezorzi’s automatic liftgate and Tofilescu’s “smart” camera reads on applicant’s steering kickback. The rejection is maintained. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tran et al. US publication 2019/0122056 A1 teaches opening and closing of a liftgate.
Gocke et al. US publication 2018/0236929 A1 teaches opening a trunk door upon detection of a foot.
Ette et al. US publication 2017/0190314 A1 teaches step determination to open and close a liftgate.
Swain et al. US publication 2019/0217778 A1 teaches chime tone to signal recognition.
Etonye US publication 2019/0031146 A1 teaches standby of vehicle camera.
Hirai US publication 2004/0046409 A1 teaches standby state of closing a vehicle latch.
Jawany et al. US publication 2019/0256049 A1 teaches automatic lights and tailgate opener based on proximity detection of the key and gesture recognition.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663